 1   MICHAEL B. HORROW (SBN 162917)
     NICHOLE D. PODGURSKI (SBN 251240)
 2   DONAHUE & HORROW, LLP
     1960 E. Grand Avenue, Suite 1215
 3   El Segundo, California 90245
     Telephone: (310) 322-0300
 4   Facsimile: (310) 322-0302
     Email: mhorow@donahuehorrow.com
 5   Email: npodgurski@donahuehorrow.com
 6   Attorneys for Plaintiff
     SUSAN VOGT
 7
 8   ROBERT D. PHILLIPS, JR. (SBN 82639)
     GILLIAN H. CLOW (SBN 298966)
 9   ALSTON & BIRD LLP
     333 South Hope Street, Sixteenth Floor
10   Los Angeles, CA 90071
     Telephone: (213) 576-1000
11   Facsimile: (213) 576-1100
12   Attorneys for Defendant
     MINNESOTA LIFE INSURANCE COMPANY
13
14                             UNITED STATES DISTRICT COURT
15                         EASTERN DISTRICT OF CALIFORNIA
16   SUSAN VOGT,                                 Case No.: 1:17-cv-01580-LJO-JLT
17                Plaintiffs,                    STIPULATION AND [PROPOSED]
                                                 ORDER TO CONTINUE THE DATE
18         v.                                    TO COMPLETE EXPERT
                                                 DISCOVERY FROM APRIL 30, 2019
19   MINNESOTA LIFE INSURANCE                    TO MAY 31, 2019
     COMPANY and DOES 1 through 10,              (Doc. 27)
20   inclusive,
21                Defendants.
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE DATE TO COMPLETE EXPERT DISCOVERY
                               FROM APRIL 30, 2019 TO MAY 31, 2019
 1         WHEREAS, on February 26, 2018, the Court entered a Scheduling Order in this
 2   case (Dkt. 7);
 3         WHEREAS, on December 14, 2018, the Court granted the Parties’ Stipulation to
 4   Extend the Deadline to Designate Experts by 45 Days, requiring the completion of
 5   expert discovery by March 28, 2019 (Dkt. 19);
 6         WHEREAS, the Parties have designated expert witnesses and rebuttal expert
 7   witnesses, and the experts have provided their reports in compliance with the Court’s
 8   Scheduling Order and the Federal Rules;
 9         WHEREAS, on January 3, 2019 Minnesota Life filed its Motion for Summary
10   Judgment in this Action (Dkt. 20), with a hearing date set for February 14, 2019;
11         WHEREAS, on February 8, 2019 this Court took the Motion for Summary
12   Judgment under submission;
13         WHEREAS, on March 14, 2019 the Parties filed their first stipulation seeking an
14   extension of the March 28, 2019 deadline to complete expert discovery (Dkt. 26), for
15   the same reasons set forth in this stipulation;
16         WHEREAS, based on a showing of good cause, this Court entered the Parties’
17   prior stipulation on March 15, 2019 (Dkt. 27) extending the deadline to complete expert
18   discovery to April 30, 2019;
19         WHEREAS, the circumstances supporting the Court’s previous good cause
20   determination to enter the Parties’ stipulation remain unchanged;
21         WHEREAS, to date, the Court has not issued a ruling on Minnesota Life’s
22   Motion for Summary Judgment;
23         WHEREAS, three of the four expert witnesses are located out of state – in
24   Minnesota, Michigan, and Maine, respectively, and coordinating their depositions
25   would require costly travel arrangements and time;
26         WHEREAS, the outcome of the Court’s ruling on Minnesota Life’s Motion for
27   Summary Judgment could either educate the necessary deposition testimony or render
28   unnecessary certain witnesses entirely;
                                                1
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE DATE TO COMPLETE EXPERT DISCOVERY
                               FROM APRIL 30, 2019 TO MAY 31, 2019
 1             WHEREAS, in the interest of preserving the Parties’ resources, the Parties have
 2   agreed to a brief continuance of the deadline by which to complete expert discovery, so
 3   that the Court may issue a ruling in advance of the deadline;
 4             WHEREAS, good cause is warranted for the continuance because without one,
 5   the Parties – through no fault or delay of their own – will incur significant costs in
 6   preparing and traveling for expert depositions, and such costs may be unnecessary or
 7   substantially lower depending on the outcome of the Court’s ruling on Minnesota Life’s
 8   Motion for Summary Judgment;
 9             WHEREAS, good cause is also warranted for the continuance because due to
10   medical unavailability, counsel for Minnesota Life is unable to travel until the beginning
11   of May;
12             WHEREAS, a short extension of the deadline will not jeopardize the trial date or
13   related trial preparation. On the other hand, if the parties are required to complete expert
14   discovery without the benefit of the Court’s ruling, significant costs will be incurred
15   that may make the possibility of further settlement negotiations following the hearing
16   on dispositive motions more challenging;
17             WHEREAS, this is the Parties’ third request to extend the deadlines set forth in
18   the Court’s February 26, 2018 Scheduling Order.
19             IT IS HEREBY STIPULATED AND AGREED between the parties, subject
20   to the approval of the Court, that:
21             1.    The following deadlines shall be modified as follows:
22
23          Deadline              Current Deadline              Proposed Deadline
      Completion of Expert            4/30/19                        5/31/19
24    Discovery
      Non-Dispositive                   5/2/19                         6/3/19
25    Motion Filing
      Non-Dispositive                  5/30/19                         7/1/19
26    Motion Hearing
27             2.    All other dates and provisions in the Scheduling Order shall remain in
28   effect.
                                                2
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE DATE TO COMPLETE EXPERT DISCOVERY
                               FROM APRIL 30, 2019 TO MAY 31, 2019
 1   DATED: April 12, 2019            ROBERT D. PHILLIPS, JR.
                                      GILLIAN H. CLOW
 2                                    ALSTON & BIRD LLP
 3                                    /s/ Gillian H. Clow
                                                            Gillian H. Clow
 4
                                      Attorneys for Defendant
 5                                    MINNESOTA LIFE INSURANCE COMPANY
 6   DATED: April 12, 2019            MICHAEL B. HORROW
                                      NICHOLE D. PODGURSKI
 7                                    DONAHUE & HORROW, LLP
 8                                    /s/ Nichole D. Podgurski
                                                       Nichole D. Podgurski
 9
                                      ATTORNEYS FOR PLAINTIFF
10                                    SUSAN VOGT
11   Attestation: I, Gillian H. Clow, hereby attest that I have received the consent of

12   Nichole D. Podgurski to file this document and that she concurs with this document’s

13   contents.

14                                           ORDER

15         Upon reading the Stipulation of the parties, and good cause appearing, the Court

16   GRANTS the stipulation. However, counsel are advised that no further stipulations to

17   amend the case schedule will be entertained and the Court WILL NOT continue the trial

18   nor the pretrial conference because expert discovery has been delayed.

19
     IT IS SO ORDERED.
20
        Dated:   April 12, 2019                        /s/ Jennifer L. Thurston
21                                               UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
                                                3
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE DATE TO COMPLETE EXPERT DISCOVERY
                               FROM APRIL 30, 2019 TO MAY 31, 2019
